DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 2/07/22 has been entered.  Claims 30- 45 are amended.  Claims 46- 49 are canceled.  Claims 50- 53 are added.  Claims 30- 45 and 50- 53 are being addressed by this Action.

Response to Arguments
Applicant’s amendment to claims 30 and 40 deleting a reference to an introducer sheath inner shoulder extending radially within the lumen has obviated the Drawing objection regarding claims 30 and 40 made in the Non-Final Office Action, mailed 11/12/21, and as such the Drawing objection regarding claims 30 and 40 made in the Non-Final Office Action, mailed 11/12/21 is withdrawn.
With respect to the core member outer shoulder recited in claims 30, 40 and 46, applicant’s arguments on p. 9 of the Remarks, filed 2/07/22 are persuasive because the Specification describes an outer shoulder between a core member proximal section 202 and a core member distal section 204 (See P. [0161] of applicant’s specification) that is pointed out by applicant on p. 9 of the Remarks, filed 2/07/22, and as such the Drawing objection regarding claims 30, 40 and 46 made in the Non-Final Office Action, mailed 11/12/21 is withdrawn.  
Applicant’s amended Specification, filed 2/07/21 is acknowledged.  The amendment to the Specification obviates the Specification objection made in the Non-Final Office Action, mailed 11/12/21, and as such the Specification objection made in the Non-Final Office Action, mailed 11/12/21 is withdrawn.
Applicant’s amendment to the claims 30 and 39 has obviated the claim objections made in the Non-Final Office Action, mailed 11/12/21, and as such the claim objections made in the Non-Final Office Action, mailed 11/12/21 are withdrawn.
Applicant’s arguments, see Remarks on pp. 10- 11, filed 2/07/22, with respect to the rejection(s) of claim(s) 30- 45 and 48 under 35 U.S.C. § 103 have been fully considered and are persuasive because Nishigishi in view of Cragg does not disclose the newly added limitation regarding a catheter having a transition section between the catheter proximal and distal sections.  Therefore, in view of the amendments, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Nishigishi (US Pub. No. 2016/0151183 A1) in view of Cragg et al. (US Pat. No. 6,533,751 B2) and Miller et al. (US Pub. No. 2008/0082107 A1).  It is noted that applicant’s arguments regarding Nishigishi and Cragg et al. are directed toward the catheter member, for which the newly added reference Miller is relied upon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 50 and 52- 53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johlin, Jr. (US Pat. No. 5,876,450).



    PNG
    media_image1.png
    522
    893
    media_image1.png
    Greyscale

Regarding claim 50, Johlin discloses an assembly for a medical device delivery system (abstract), the assembly comprising:
a catheter (20) (Figs. 1a- 3, 5- 7) (Col. 4, l. 53- 64 - - the 16.5 cm long stent 20 having a lumen sized to receive a wire guide is interpreted as a catheter) having a catheter proximal section (35) (Figs. 1a- 2, 6), a catheter distal section (40) (Figs. 1a- 3), a catheter lumen (25, 45) (Figs. 1a- 3),
and a transition section (T) (See Annotated Fig. 3) between the catheter proximal (35) and distal sections (40), the catheter lumen (25, 45) having a first diameter (27) (Figs. 1b, 3) in the catheter proximal section (35) and a second diameter (47) (Figs. 1b, 3) less than the first diameter (27) in the catheter distal section (40) (Col. 3, l. 32- 36 - - an interior shoulder at the juncture between central lumen 25 and wire guide lumen 45 as shown in Annotated Fig. 3 is considered a transition section (T)); and
an introducer sheath (70) (Figs. 2- 3) having a sheath proximal section (76) (Fig. 2), a sheath distal section (72) (Fig. 2) including a distal end portion (74) (Figs. 2- 3), and a sheath lumen (80) (Fig. 2), the sheath lumen (80) having a third diameter in the sheath proximal section (76) and a fourth diameter less than the third diameter in the sheath distal section (72) (See Fig. 2) (Col. 3, l. 60- 62 - - proximal portion 76 of introducer catheter 70 has a diameter greater than diameter 78 of distal portion 72),
wherein the introducer sheath (70) is configured to be advanced within the catheter lumen (25) such that the distal end portion of the introducer sheath (74) contacts the transition section of the catheter (30) (See Fig. 3) (Col. 3, l. 56- 60 - - Distal portion 72 of introducer catheter 70 slides past proximal end 35 of stent 20 along wire guide 60 and continues until distal end 74 of introducer catheter 70 reaches and abuts the interior shoulder at the distal end portion 30 of stent 20).
Regarding claim 52, Johlin further discloses wherein the distal end portion of the introducer sheath (74) has a greater rigidity than a remaining portion of the introducer sheath (70) proximal to the distal end portion (74) (Col. 5, l. 4- 12 - - while the proximal portion of introducer sheath (70) is made of urethane, distal portion 72 of introducer catheter 70, which enters stent 20 and has a reduced diameter… is preferably made of a relatively more rigid, but flexible, material such as baked urethane).
Regarding claim 53, Johlin further discloses further comprising a core member (60) (Figs. 2- 5) having a core member proximal section and a core member distal section, wherein, when the distal end portion of the introducer sheath (74) is in contact with the transition section of the catheter (30), the core member (60) is advanceable within the sheath lumen (80) such that the core member distal section is positioned within the catheter distal section (40)(See Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30- 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishigishi (US Pub. No. 2016/0151183 A1) in view of Cragg et al. (US Pat. No. 6,533,751 B2) and Miller et al. (US Pub. No. 2008/0082107 A1).
Regarding claims 30- 36, Nishigishi discloses a core assembly for a medical device delivery system (abstract), the assembly comprising: 
an introducer sheath (50) (Figs. 1A- 5) having proximal and distal sections, a lumen; and 
a core member (30) (Figs. 1A- 5) having proximal and distal sections, and a stent engagement portion (34, 40) (Figs. 1A- 5) at the distal section for coupling a stent (10) (Figs. 1A- 5) thereto (Ps. [0026], [0030] - -anchor member 20 of the stent 10 is positioned between the tapered portion 34b of the coil body 34 and the protruded portion 40 of the coil body, the coil body and protruded portion interpreted as a stent engagement portion at the distal section; protruded portion 40 contacts the anchor member 20 of the stent 10 as shown in Fig. 1C).
Nishigishi further disclosing the pusher guidewire core member (30) is configured for delivering a stent (10) through an introducer sheath (50) into a curved blood vessel (P. [0011]), but Nishigishi does not disclose 
(claims 30- 36) a core member outer shoulder and an introducer sheath inner shoulder;
(claim 30) a catheter as claimed.
However, Cragg teaches a pusher guidewire core member (12) extending through an introducer sheath (14) in the same field of endeavor regarding accessing tortuous regions of the vasculature (Col. 1, l. 6- 8).  The pusher guidewire core member (12) including a core member outer shoulder (42) and the introducer sheath (14) including an inner shoulder (50) such that, when the outer shoulder (42) and the inner shoulder (50) are engaged, the pusher guidewire core member (12) has improved pushability and control during navigation (See Fig. 5).
Cragg teaches
(claim 30) an introducer sheath (14) (Figs. 1- 2a, 4- 5) having proximal (16) (Fig. 1) and distal (22) (Figs. 1, 4- 5) sections, a lumen (54) (Figs. 4- 5), and an inner shoulder (50) (Figs. 4- 5) extending radially within the lumen (54) at an intersection of the proximal (16) and distal (22) sections (any location in the intermediate sections 18, 20 is interpreted as an intersection of the proximal (16) and distal (22) sections), the lumen (54) having a first diameter (d1) (Fig. 1) in the proximal section (16) and a second diameter (d4) (Fig. 1), less than the first diameter, in the distal section (22) (See Fig. 1) (Col. 2, l. 51- 57; Col. 5, l. 37- 49 - - hollow catheter 14 has differing outer diameters and the guidewire lumen 54 has corresponding stepped interior 58 as shown in Fig. 5); and 
a core member (12) (Figs. 1- 5) having proximal (see Fig. 1 at or near reference number 12) and distal (40) (Fig. 3) sections, an outer shoulder (42) (Figs. 3, 5) separating the proximal (see Fig. 1 at or near reference number 12) and distal sections (40), the core member distal section (40) being positioned within the sheath lumen (54) along the sheath distal section (22) and proximal to a distal end of the sheath (26) (Figs. 1, 2b, 4- 5) in a first position (described, not shown) (Col. 4, l. 22- 32 - - since method of using includes steps of providing the catheter body 14, disposing a guidewire 12 into the catheter body 14 and extending the guidewire 12 towards and past distal end 26, the core member distal section (40) is capable of being positioned within the sheath lumen (54) along sheath distal section (22) and proximal to a distal end of the sheath (26) in a first position), wherein a cross-sectional profile of the core member distal section (40) is less than the lumen diameter of the sheath distal section (22) (Col. 5, l. 37- 49 - - guidewire 12 has a stepped exterior 60 that corresponds with the stepped interior 58 of the guidewire lumen 54 as shown in Fig. 5) to allow core member distal section (40) to be advanced within the sheath distal section (26) until the outer shoulder (42) converges toward the sheath inner shoulder (50) such that the core member distal section (40) extends beyond a distal end of the sheath (26) in a second position (Figs. 1- 2b, 5);
(claim 35) wherein the distal end of the introducer sheath (22) tapers conically in a distal direction (See Fig. 4);
(claim 36) wherein the outer shoulder (42) tapers conically in a distal direction (Col. 4, l. 53- 63 - - core member outer shoulder (42) can take the form of a frustum aligned coaxially on the distal end which is interpreted as tapering conically in a distal direction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the stent delivery system associated with Nishigishi in order to include a core member outer shoulder and an introducer sheath inner shoulder taught by Cragg such that the core member distal section associated with Nishigishi and a stent supported thereon is allowed to be advanced within the sheath distal section until the outer shoulder converges toward the sheath inner shoulder and the core member distal section extends beyond a distal end of the sheath in a second position because it would improve catheter pushability when the core member outer shoulder and the introducer sheath inner shoulder engage (Cragg - - Col. 1, l. 58- 63, Col. 5, l. 8- 21).  The motivation for the modification would have been to inhibit buckling and kinking of the introducer sheath distal section (Cragg - - Col. 1, l. 58- 63, Col. 5, l. 8- 21).  
Nishigishi in view of Cragg does not disclose
(claim 30) a catheter as claimed.
However, Miller teaches multiple catheters including a support catheter 6 having a tapered diameter along one or more sections (See Fig. 2) (Ps. [0017]- [0018] guide catheter 4, tapered diameter support catheter 6 and microcatheter 8), thereby including at least one tapering transition section between catheter proximal and distal sections for delivery into tortuous vessels of the cerebral vasculature.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus associated with Nishigishi in view of Cragg in order to include tapered support catheter taught by Miller because the tapered support catheter would be advanced within the tortuous cerebral vasculature and would guide other catheters and devices through the larger vessels leading to the obstruction and subsequently through tortuous vessels without kinking or collapsing (Miller - - Ps. [0012], [0014]).  The motivation for the modification would have been to provide support during the advancement of other catheters and devices through larger vessels and subsequently through smaller, tortuous vessels for dislodging and removing an obstruction further into the vasculature (Miller - - P. [0016]).
Miller teaches
(claim 30) a catheter (6) (Figs. 1- 2, 4) having a catheter proximal section, a catheter distal section, a catheter lumen (24) (Fig. 2) and a transition section (discussed, not shown) (P. [0018] - - a tapered diameter between sections disclosed by Miller is interpreted as a transition section between a section proximal of the tapered diameter and a section distal of the tapered diameter; it is noted that the drawings and diameter descriptions disclosed by Miller describes a support catheter 6 having a constant diameter) between the catheter proximal and distal sections (Ps. [0001], [0003], [0021] - - flexible distal portion 52 of support catheter 6 is designed to navigate the tight bends and tortuosity of the cerebral vessels).
Nishigishi in view of Cragg and Miller does not specifically disclose
(claim 30) wherein the introducer sheath is configured to be advanced within the catheter lumen such that a distal end of the introducer sheath contacts the transition section of the catheter.
However, since similarly to Cragg, Miller teaches navigating a core member (12) (Fig. 2) through a cerebral vasculature such that the core member (12) extends distally beyond the support catheter (6) (See Fig. 1 to Miller; Ps. [0012] - - core member (12) is advanced through introducer sheath (8) and support catheter (6) to extend distally into cerebral vasculature) (Cragg- - Figs. 2a- 2b showing core member (12) extending distally within the  cerebral vasculature), it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to dimension the distal end of the tapered introducer sheath associated with Cragg and the tapered catheter associated with Miller such that a distal end of the introducer sheath contacts the transition section of the catheter since the configuration would have yielded predictable results, namely allowing the core member to be supported through tortuous vessels while being advanced distally into the desired target body location.
With respect to claims 31- 34, the Office notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Nishigishi in view of Cragg and Miller discloses:
(claim 31) the distal end of the introducer sheath (26) (Cragg) is positioned adjacent to a distal end of the core member (40) in the first position (described, not shown) (Col. 4, l. 22- 32 - - since method of using includes steps of providing the catheter body 14, disposing a guidewire 12 into the catheter body 14 and extending the guidewire 12 towards and past distal end 26, the core member distal section (40) is capable of being positioned such that a distal end of the sheath (26) is positioned adjacent to a distal end of the core member (40));
(claim 32) the inner shoulder (50) (Cragg) is spaced apart from the outer shoulder (42) in the first position (described, not shown) (Col. 4, l. 22- 32 - - since method of using includes steps of providing the catheter body 14, disposing a guidewire 12 into the catheter body 14 and extending the guidewire 12 towards and past distal end 26, the core member distal section (40) is capable of being positioned such that the sheath inner shoulder (50) is spaced apart from the core member outer shoulder (42)) and second position (See Fig. 5); 
(claim 33) the inner shoulder (50) (Cragg) is spaced apart from the outer shoulder (42) by between about 30 cm and about 60 cm in the first position (described, not shown) (Col. 3, l. 58- 67; Col. 4, l. 22- 32 - - since method of using includes steps of providing the catheter body 14, disposing a guidewire 12 into the catheter body 14 and extending the guidewire 12 towards and past distal end 26, the core member distal section (40) is capable of being positioned such that the sheath inner shoulder (50) is spaced apart from the core member outer shoulder (42) by between about 30 cm and about 60 cm, given that the catheter 14 has a usable length of between 120- 180 cm), and between about 0 cm and about 30 cm in the second position (See Fig. 5);
(claim 34) the outer shoulder (42) (Cragg) moves by between about 25 cm and about 35 cm relative to the inner shoulder (50) when moving from the first position (described, not shown) (Col. 3, l. 58- 67; Col. 4, l. 22- 32 - - since method of using includes steps of providing the catheter body 14, disposing a guidewire 12 into the catheter body 14 and extending the guidewire 12 towards and past distal end 26, the core member distal section (40) is capable of being positioned such that the core member outer shoulder (42) moves by between about 25 cm and about 35 cm relative to the sheath inner shoulder (50), given that the catheter 14 has a usable length of between 120- 180 cm), to the second position (See Fig. 5).
Regarding claim 37, Nishigishi in view of Cragg and Miller discloses the system of claim 30, Nishigishi further disclosing further comprising the stent (10) (Figs. 1A- 5) coupled to the stent engagement portion (34, 40), wherein a cross-sectional profile of the stent engagement portion (34, 40) and the stent (10) is tapers conically (See Fig. 2) (P. [0026] - - anchor member 20 of the stent 10 is positioned between the tapered portion 34b of the coil body 34 and the protruded portion 40 of the coil body).
Nishigishi does not disclose a second diameter of the sheath lumen.
However, Cragg teaches a pusher guidewire core member (12) extending through an introducer sheath (14) in the same field of endeavor regarding accessing tortuous regions of the vasculature (Col. 1, l. 6- 8).  
Cragg teaches
(claim 37) the lumen (54) (Figs. 4- 5) of the sheath (14) (Figs. 1- 2a, 4- 5) having a first diameter (d1) (Fig. 1) in the proximal section (16) (Fig. 1) and a second diameter (d4) (Fig. 1), less than the first diameter, in the distal section (22) (See Fig. 1) (Col. 2, l. 51- 57; Col. 5, l. 37- 49 - - hollow catheter 14 has differing outer diameters and the guidewire lumen 54 has corresponding stepped interior 58 as shown in Fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the introducer sheath associated with Nishigishi such that it has a first and second diameter in order for a cross-sectional profile of the stent engagement portion and the stent associated with Nishigishi is less than the second diameter of the sheath lumen to permit travel of the stent engagement portion and the stent associated with Nishigishi within the sheath distal section because it would provide a distal region diameter ratio that improves the overall integrity of the catheter body (Cragg - - Col. 1, l. 50- 57).  The motivation for the modification would have been to resist kinking and buckling during use (Cragg - - Col. 1, l. 50- 57).  
Regarding claim 38, Nishigishi in view of Cragg and Miller discloses the system of claim 30, Nishigishi further disclosing wherein when the stent (10) (Figs. 1A- 5) is coupled to the stent engagement portion (34, 40), the core member (30) does not extend distally of the stent (10) (See Fig. 1A).
Regarding claims 39 and 43, Nishigishi discloses a core assembly for a medical device delivery system (abstract), the assembly comprising: 
an introducer sheath (50) (Figs. 1A- 5) having proximal and distal sections, and a lumen; and 
a core member (30) (Figs. 1A- 5) having proximal and distal sections, and a stent engagement portion (34, 40) (Figs. 1A- 5) at the distal section for coupling a stent (10) (Figs. 1A- 5) thereto (Ps. [0026], [0030] - -anchor member 20 of the stent 10 is positioned between the tapered portion 34b of the coil body 34 and the protruded portion 40 of the coil body, the coil body and protruded portion interpreted as a stent engagement portion at the distal section; protruded portion 40 contacts the anchor member 20 of the stent 10 as shown in Fig. 1C).
Nishigishi further disclosing a pusher guidewire core member (30) for delivering a stent (10) through an introducer sheath (50) into a curved blood vessel (P. [0011]), but Nishigishi does not disclose 
(claims 39, 43) a second diameter of the sheath lumen;
(claim 39) a catheter as claimed.
However, Cragg teaches a pusher guidewire core member (12) extending through an introducer sheath (14) in the same field of endeavor regarding accessing tortuous regions of the vasculature (Col. 1, l. 6- 8).  
Cragg teaches
(claim 39) the lumen (54) (Figs. 4- 5) of the introducer sheath (14) (Figs. 1- 2a, 4- 5) having a first diameter (d1) (Fig. 1) in the proximal section (16) (Fig. 1) and a second diameter (d4) (Fig. 1), less than the first diameter, in the distal section (22) (See Fig. 1) (Col. 2, l. 51- 57; Col. 5, l. 37- 49 - - hollow catheter 14 has differing outer diameters and the guidewire lumen 54 has corresponding stepped interior 58 as shown in Fig. 5); and
a core member (12) (Figs. 1- 5) having proximal (see Fig. 1 at or near reference number 12) and distal (40) (Fig. 3) sections, the core member distal section (40) being positioned within the sheath lumen (54) along the sheath distal section (22) and proximal to a distal end of the sheath (26) (Figs. 1, 2b, 4- 5) in a first position (described, not shown) (Col. 4, l. 22- 32 - - since method of using includes steps of providing the catheter body 14, disposing a guidewire 12 into the catheter body 14 and extending the guidewire 12 towards and past distal end 26, the core member distal section (40) is capable of being positioned within the sheath lumen (54) along sheath distal section (22) and proximal to a distal end of the sheath (26) in a first position), the core member (12) being distally advanceable by between about 30 cm to about 60 cm from the first position such that the core member distal section (40) extends beyond a distal end of the sheath (26) in a second position (Figs. 1- 2b, 5) (Col. 3, l. 58- 67; Col. 4, l. 22- 32 - - since method of using includes steps of providing the catheter body 14, disposing a guidewire 12 into the catheter body 14 and extending the guidewire 12 towards and past distal end 26, the core member (12) is capable of being distally advanceable by between about 30 cm to about 60 cm from the first position such that the core member distal section (40) extends beyond a distal end of the sheath (26) in a second position as shown in Fig. 5, given that the catheter 14 has a usable length of between 120- 180 cm);
(claim 43) when Cragg is combined with Nishigishi, a cross-sectional profile of the core member distal section (60) is less than the second diameter of the sheath lumen (d4) to allow the core member distal section (40) and the stent associated with Nishigishi supported thereon to be advanceable together within the sheath distal section (22) (Col. 5, l. 37- 46 - - guidewire 12 has a stepped exterior 60 that corresponds with the stepped interior 58 of the guidewire lumen 54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the introducer sheath associated with Nishigishi to have a first and second diameter as taught by Cragg in order for a cross-sectional profile of the stent engagement portion and stent associated with Nishigishi to be less than the second diameter of the sheath lumen such that both are advanceable together within the sheath distal section because it would provide a distal region diameter ratio that improves the overall integrity of the catheter body (Cragg - - Col. 1, l. 50- 57).  The motivation for the modification would have been to resist kinking and buckling during use (Cragg - - Col. 1, l. 50- 57).  
Nishigishi in view of Cragg does not disclose
(claim 39) a catheter as claimed.
However, Miller teaches multiple catheters including a support catheter 6 having a tapered diameter along one or more sections (See Fig. 2) (Ps. [0017]- [0018] guide catheter 4, support catheter 6 and microcatheter 8), thereby including at least one tapering transition section between catheter proximal and distal sections for delivery into tortuous vessels of the cerebral vasculature.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus associated with Nishigishi in view of Cragg in order to include tapered support catheter taught by Miller because the tapered support catheter would be advanced within the tortuous cerebral vasculature and would guide other catheters and devices through the larger vessels leading to the obstruction and subsequently through tortuous vessels without kinking or collapsing (Miller - - Ps. [0012], [0014]).  The motivation for the modification would have been to provide support during the advancement of other catheters and devices through larger vessels and subsequently through smaller, tortuous vessels for dislodging and removing an obstruction further into the vasculature (Miller - - P. [0016]).
 Miller teaches 
(claim 39) a catheter (6) (Figs. 1- 2, 4) having a catheter proximal section, a catheter distal section, a catheter lumen (24) (Fig. 2) and a transition section (discussed, not shown) (P. [0018] - - a tapered diameter between sections disclosed by Miller is interpreted as a transition section between a section proximal of the tapered diameter and a section distal of the tapered diameter; it is noted that Miller describes and shows a support catheter 6 having a constant diameter) between the catheter proximal and distal sections (Ps. [0001], [0003], [0021] - - flexible distal portion 52 of support catheter 6 is designed to navigate the tight bends and tortuosity of the cerebral vessels).
Nishigishi in view of Cragg and Miller does not specifically disclose
(claim 39) wherein the introducer sheath is configured to be advanced within the catheter lumen such that a distal end of the introducer sheath abuts the transition section of the catheter.
However, since similarly to Cragg, Miller teaches navigating a core member (12) (Fig. 2) through a cerebral vasculature such that the core member (12) extends distally beyond the support catheter (6) (See Fig. 1 to Miller; Ps. [0012] - - core member (12) is advanced through introducer sheath (8) and support catheter (6) to extend distally into cerebral vasculature) (Cragg- - Figs. 2a- 2b showing core member (12) extending distally within the  cerebral vasculature), it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to dimension the distal end of the tapered introducer sheath associated with Cragg and the tapered catheter associated with Miller such that a distal end of the introducer sheath abuts the transition section of the catheter since the configuration would have yielded predictable results, namely allowing the core member to be supported through tortuous vessels while being advanced distally into the desired target body location.

Regarding claim 40, Nishigishi in view of Cragg and Miller discloses the system of claim 39, Nishigishi further disclosing a pusher guidewire core member (30) for delivering a stent (10) through an introducer sheath (50) into a curved blood vessel (P. [0011]), but Nishigishi does not disclose 
(claims 40- 42) an outer shoulder and an inner shoulder.
However, Cragg teaches a pusher guidewire core member (12) extending through an introducer sheath (14) in the same field of endeavor regarding accessing tortuous regions of the vasculature (Col. 1, l. 6- 8).  The pusher guidewire core member (12) including a core member outer shoulder (42) and the introducer sheath (14) including an inner shoulder (50) such that, when the outer shoulder (42) and the inner shoulder (50) are engaged, the pusher guidewire core member (12) has improved pushability and control during navigation (See Fig. 5). 
Cragg teaches
(claim 40) wherein the introducer sheath (14) (Figs. 1- 2a, 4- 5) further comprises an inner shoulder (50) (Figs. 4- 5) between the proximal (16) (Fig. 1) and distal (22) (Figs. 1, 4- 5) sections (any location in the intermediate sections 18, 20 is interpreted as an intersection of the proximal (16) and distal (22) sections), and the core member (12) (Figs. 1- 5) having proximal (see Fig. 1 at or near reference number 12) and distal (40) (Fig. 3) sections, further comprises an outer shoulder (42) (Figs. 3, 5) between the core member proximal (see Fig. 1 at or near reference number 12) and distal sections (40) (Fig. 3), the core member (12) being advanceable within the sheath distal section (22) until the outer shoulder (42) converges toward the sheath inner shoulder (50) until reaching the second position (See Fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the stent delivery system associated with Nishigishi in order to include an outer shoulder and an inner shoulder taught by Cragg such that the core member distal section associated with Nishigishi and the stent supported thereon is advanceable within the sheath distal section until the outer shoulder converges toward the inner shoulder until reaching the second position because it would improve catheter pushability when the core member outer shoulder and the introducer sheath inner shoulder engage (Cragg - - Col. 1, l. 58- 63, Col. 5, l. 8- 21).  The motivation for the modification would have been to inhibit buckling and kinking of the introducer sheath distal section (Cragg - - Col. 1, l. 58- 63, Col. 5, l. 8- 21).  
With respect to claims 41- 42, the Office notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
(claim 41) the inner shoulder (50) is spaced apart from the outer shoulder (42) in the first position (described, not shown) (Col. 3, l. 58- 67; Col. 4, l. 22- 32 - - since method of using includes steps of providing the catheter body 14, disposing a guidewire 12 into the catheter body 14 and extending the guidewire 12 towards and past distal end 26, the sheath inner shoulder (50) is capable of being spaced apart from the core member outer shoulder (42) in the first position, given that the catheter 14 has a usable length of between 120- 180 cm) and second position (See Fig. 5);
(claim 42) the outer shoulder (42) moves by between about 25 cm and about 35 cm relative to the sheath inner shoulder (50) when moving from the first position (described, not shown) (Col. 3, l. 58- 67; Col. 4, l. 22- 32 - - since method of using includes steps of providing the catheter body 14, disposing a guidewire 12 into the catheter body 14 and extending the guidewire 12 towards and past distal end 26, the core member distal section (40) is capable of being positioned such that the core member outer shoulder (42) moves by between about 25 cm and about 35 cm relative to the sheath inner shoulder (50), given that the catheter 14 has a usable length of between 120- 180 cm), to the second position (See Fig. 5).
Regarding claim 44, Nishigishi in view of Cragg and Miller disclose the system of claim 39, Nishigishi further disclosing further comprising the stent (10) (Figs. 1A- 5) coupled to the stent engagement portion (34, 40).
Nishigishi does not disclose a second diameter of the sheath lumen.
However, Cragg teaches a pusher guidewire core member (12) extending through an introducer sheath (14) in the same field of endeavor regarding accessing tortuous regions of the vasculature (Col. 1, l. 6- 8).  
Cragg teaches
(claim 44) the lumen (54) (Figs. 4- 5) of the introducer sheath (14) (Figs. 1- 2a, 4- 5) having a first diameter (d1) (Fig. 1) in the proximal section (16) (Fig. 1) and a second diameter (d4) (Fig. 1), less than the first diameter, in the distal section (22) (See Fig. 1) (Col. 2, l. 51- 57; Col. 5, l. 37- 49 - - hollow catheter 14 has differing outer diameters and the guidewire lumen 54 has corresponding stepped interior 58 as shown in Fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the introducer sheath associated with Nishigishi such that it has a first and second diameter in order for a cross-sectional profile of the stent engagement portion and the stent associated with Nishigishi to be less than the second diameter of the sheath lumen and to permit travel of the stent engagement portion and the stent associated with Nishigishi within the sheath distal section because it would provide a distal region diameter ratio that improves the overall integrity of the catheter body (Cragg - - Col. 1, l. 50- 57).  The motivation for the modification would have been to resist kinking and buckling during use (Cragg - - Col. 1, l. 50- 57).  
Regarding claim 45, Nishigishi in view of Cragg and Miller disclose the system of claim 39, Nishigishi further disclosing wherein when the stent (10) (Figs. 1A- 5) is coupled to the stent engagement portion (34, 40), the core member (30) does not extend distally of the stent (10) (See Fig. 1A).
Claims 39 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johlin, Jr. (US Pat. No. 5,876,450) as evidenced by Kim (US Pat. No. 4,631,054).
Regarding claim 39, Johlin discloses an assembly for a medical device delivery system (abstract), the assembly comprising:
an introducer sheath (70) (Figs. 2- 3) having sheath proximal section (76) (Fig. 2), a sheath distal section (72) (Fig. 2), and a sheath lumen (80) (Fig. 2), the sheath lumen (80) having a first diameter in the sheath proximal section and a second diameter, less than the first diameter, in the distal section (Col. 3, l. 60- 62 - - proximal portion 76 of introducer catheter 70 has a diameter greater than diameter 78 of distal portion 72);
a core member (60) (Figs. 2- 5) having a core member proximal section, a core member distal section, and a stent engagement portion (SEP) (See Annotated Fig. 3) at the core member distal section for coupling a stent thereto (As the distal end of the core member would be capable of coupling to stent, i.e. a stent of about the same approximate size, it is considered a stent engagement portion as claimed.  It is noted that the sent has not been positively recited and the recited limitation is considered as intended use), 
a catheter (20) (Figs. 1a- 3, 5- 7) (Col. 4, l. 53- 64 - - the 16.5 cm long stent 20 having a lumen sized to receive a wire guide is interpreted as a catheter) having a catheter proximal section (35) (Figs. 1a- 2, 6), a catheter distal section (40) (Figs. 1a- 3), a catheter lumen (25, 45) (Figs. 1a- 3),
and a transition section (30) (Figs. 1a- 3, 6- 7) between the catheter proximal (35) and distal sections (40), 
wherein the introducer sheath (70) is configured to be advanced within the catheter lumen (25, 45) such that a distal end of the introducer sheath (74) abuts the transition section of the catheter (30) (See Fig. 3) (Col. 3, l. 56- 60 - -distal end 74 of introducer catheter 70 reaches and abuts the interior shoulder at the distal end portion 30 of stent 20), and
wherein the core member (60) distal section is configured to be positioned within the sheath lumen (80) along the sheath distal section (72) and proximal to the distal end of the introducer sheath (74) in a first position, the core member being distally advanceable by between about 30 cm to about 60 cm from the first position such that the core member (60) distal section extends beyond the distal end of the introducer sheath (74) in a second position.  
The language “wherein the core member distal section is configured to be positioned within the sheath lumen along the sheath distal section and proximal to the distal end of the introducer sheath in a first position, the core member being distally advanceable by between about 30 cm to about 60 cm from the first position such that the core member distal section extends beyond the distal end of the introducer sheath in a second position” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner.  The Office submits that the device of Johlin meets the structural limitations of the claim and the core member (60) is capable of being positioned within the sheath lumen (80) and proximal to the distal end of the introducer sheath (74) in a first position and the core member (60) is capable of being advanced by between about 30 cm to about 60 cm from the first position such that the core member (60) distal section extends beyond the distal end of the introducer sheath (74) in a second position given that the core member (60) and sheath (70) have lengths sufficient to extend from the desired location in the patient’s body to outside the body (Johlin - - Col. 3, l. 63- 65; Col. 4, l. 27- 29 - - duodenum 124 and pancreas 124 are shown in Figs. 5 and 6) and given that an endoscopic sheath and core wire length sufficient to extend to the duodenum from outside the body is approximately seven (7) feet or approximately 213 cm as evidenced by Kim (See Kim - - Col. 3, l. 45- 53 - - seven foot sheath 1 extending over wire 12, which reaches the duodenum, is shown in Fig. 5 to Kim).
Alternatively, the Office respectfully submits that since the core member and introducer sheath associated Johlin are capable of performing in the claimed manner, they are considered to encompass,  or at least render obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention, the claim limitations regarding positioning a core member within an introducer sheath such that the core member is advanceable by between about 30 cm to about 60 cm from a first position within the introducer sheath to a second position extending beyond the distal end of the introducer sheath since it would have yielded predictable results, namely successfully advancing a core member through an introducer sheath to a desired location within the body.
Regarding claim 45, as discussed above Johlin teaches a core member (wire guide 60) which is capable of coupling or slidably coupling to stent (20) and thus has a stent engagement portion at the distal end.  As the stent is coupled to the distal end, the core member would be proximal the stent, and therefore would not extend distally of the stent.  See for example figs 5 and 6, as the core member (wire guide 6) is removed from the stent (20), the core member is proximal the stent, and does not extend distally.  Thus, the device disclosed by Johlin is capable of acting in the manner as claimed.

Claims 50- 51 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cragg et al. (US Pat. No. 6,533,751 B1) in view of Miller et al. (US Pub. No. 2008/0082107 A1).
Regarding claim 50, Cragg discloses an assembly for a medical device delivery system (abstract), the assembly comprising:
an introducer sheath (14) (Figs. 1- 2a, 4- 5) having a sheath proximal section (16) (Fig. 1), a sheath distal section (22) (Figs. 1, 4- 5) including a distal end portion (26) (Figs. 1, 2b, 4- 5) (any location in the intermediate sections 18, 20 is interpreted as an intersection of the proximal (16) and distal (22) sections), and a sheath lumen (54) (Figs. 4- 5), the sheath lumen (54) having a third diameter (d1) (Fig. 1) in the sheath proximal section (16) and a fourth diameter (d4) (Fig. 1) less than the third diameter (d1) in the sheath distal section (22) (Col. 2, l. 51- 57; Col. 5, l. 37- 49 - - hollow catheter 14 has differing outer diameters and the guidewire lumen 54 has corresponding stepped interior 58 as shown in Fig. 5).
Cragg further disclosing 
(claim 51) wherein the distal end portion of the introducer sheath (14) has a tapered shape (See Fig. 4) (Col. 2, l. 51- 57; Col. 5, l. 37- 49 - - hollow catheter 14 has differing outer diameters and the guidewire lumen 54 has corresponding stepped interior 58 as shown in Fig. 5);

(claim 53) further comprising a core member (12) (Figs. 1- 5) having a core member proximal section (see Fig. 1 at or near reference number 12) and a core member distal section (40) (Fig. 3).
Cragg does not disclose
(claims 50- 51 and 53) a catheter as claimed.
However, Miller teaches multiple catheters including a support catheter 6 having a tapered diameter along one or more sections (See Fig. 2) (Ps. [0017]- [0018] guide catheter 4, support catheter 6 and microcatheter 8), thereby including at least one tapering transition section between catheter proximal and distal sections for delivery into tortuous vessels of the cerebral vasculature.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus associated with Nishigishi in view of Cragg in order to include tapered support catheter taught by Miller because the tapered support catheter would be advanced within the tortuous cerebral vasculature and would guide other catheters and devices through the larger vessels leading to the obstruction and subsequently through tortuous vessels without kinking or collapsing (Miller - - Ps. [0012], [0014]).  The motivation for the modification would have been to provide support during the advancement of other catheters and devices through larger vessels and subsequently through smaller, tortuous vessels for dislodging and removing an obstruction further into the vasculature (Miller - - P. [0016]).
Miller teaches
 (claim 50) a catheter (6) (Figs. 1- 2, 4) having a catheter proximal section, a catheter distal section, a catheter lumen (24) (Fig. 2) and a transition section (discussed, not shown) (P. [0018] - - a tapered diameter between sections is disclosed by Miller) between the catheter proximal and distal sections,  the catheter lumen (24) having a first diameter in the catheter proximal section and a second diameter less than the first diameter in the catheter distal section (Ps. [0001], [0003], [0021] - - flexible distal portion 52 of support catheter 6 is designed to navigate the tight bends and tortuosity of the cerebral vessels; P. [0018] - - a tapered diameter between sections disclosed by Miller is interpreted as a transition section between a section proximal of the tapered diameter and a section distal of the tapered diameter; it is noted that Miller describes and shows a support catheter 6 having a constant diameter).
Nishigishi in view of Cragg and Miller does not specifically disclose
(claim 50) wherein the introducer sheath is configured to be advanced within the catheter lumen such that a distal end of the introducer sheath contacts the transition section of the catheter;
(claim 51) the transition section has a conical shape configured to mate with the tapered shape of the distal end portion.
(claim 53) wherein, when the distal end portion of the introducer sheath is in contact with the transition section of the catheter, the core member is advanceable within the sheath lumen such that the core member distal section is positioned within the catheter distal section.
However, since similarly to Cragg, Miller teaches navigating a core member (12) (Fig. 2) through a cerebral vasculature such that the core member (12) extends distally beyond the support catheter (6) (See Fig. 1 to Miller; Ps. [0012] - - core member (12) is advanced through introducer sheath (8) and support catheter (6) to extend distally into cerebral vasculature) (Cragg- - Figs. 2a- 2b showing core member (12) extending distally within the  cerebral vasculature), it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to dimension the distal end of the tapered introducer sheath associated with Cragg and the distal end of the tapered catheter associated with Miller such that a distal end of the introducer sheath contacts the transition section of the catheter, and the transition section has a conical shape configured to mate with the tapered shape of the distal end portion, and when the distal end portion of the introducer sheath is in contact with the transition section of the catheter, the core member is advanceable within the sheath lumen such that the core member distal section is positioned within the catheter distal section since performing the claimed functions would have yielded predictable results, namely allowing the core member to be supported through tortuous vessels while being advanced distally into the desired target body location.
Alternatively, the Office respectfully submits that since the core member and introducer sheath associated Cragg and the catheter associated with Miller are capable of performing in the claimed manner, they are considered to encompass,  or at least render obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention, the claim limitations regarding a distal end of the introducer sheath contacts the transition section of the catheter, and the transition section has a conical shape configured to mate with the tapered shape of the distal end portion, and when the distal end portion of the introducer sheath is in contact with the transition section of the catheter, the core member is advanceable within the sheath lumen such that the core member distal section is positioned within the catheter distal section.

  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.R/           Examiner, Art Unit 3771          

/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771